DETAILED ACTION
Notice to Applicant
Claims 1-11 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 10-11 are rejected under 35 U.S.C. 102(A)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawabe (US 2017/0317383 to Kawabe et al.).
	Regarding Claims 1 and 6, Kawabe teaches:
a secondary battery comprising a cathode, an anode, and an electrolyte (abstract, examples)
wherein the anode comprises a mixture of graphites, one graphite having an R-value of 0.1-0.7 (para 0027) and the other having an R-value of 0.3-0.8 (para 0033)
including a particular embodiment in which one graphite has an R-value of 0.12 and a particle diameter of 22 microns and the other graphite has an R value of 0.40 and a particle diameter of 10 microns (para 0091)
wherein the weight ratio of the first to the second is 1:1 (para 0091)
wherein the binder can include SBR and PVDF singly or in combination (para 0036)
	Although Kawabe does not explicitly teach an embodiment with both SBR and PVDF, Kawabe either anticipates or renders obvious such a combination by virtue of teaching either single use of the claimed binders or combinations of two or more of the disclosed binders. 
	Regarding Claims 3-5, Kawabe teaches:
a lithium ion secondary battery with a separator comprising a porous film (para 0081)
	Regarding Claims 10-11, Kawabe renders obvious:
use of the battery in moveable systems like power tools (para 0002)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US 2017/0317383 to Kawabe et al.) in view of Lee (US 2016/0322636 to Lee et al.).
	Regarding Claim 2, Kawabe does not explicitly teach:
the ratio of the peak of the (002) plane of the graphites to the peak of the (110) planes of the graphites
. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US 2017/0317383 to Kawabe et al.) in view of Sugita (US 2017/0149057 to Sugita et al.). 
	Regarding Claim 7, Kawabe teaches:
the elements of claim 1 as described above 
	While Kawabe does not explicitly teach a controller with a switch, such elements were obvious elements in battery packs. The level of ordinary skill in the art in this regard is very high. Sugita, for example, teaches a battery pack comprising cells with graphitic anodes (para 0050), wherein the battery pack includes a controller with a switch configured to switch the operation of the batteries (para 0171). It would have been obvious to include such elementary components in a battery pack using the batteries of Kawabe. 
	Regarding Claim 8, Sugita likewise renders obvious:
elementary components of battery pack systems for providing power to a vehicle, including a converter, a controller, and a driver (paras 0298-0302)
Regarding Claim 9, Sugita likewise renders obvious:
various devices within the vehicle powered by the battery pack and a controller (see e.g. para 0252)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723